DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  “alginate” is spelled incorrectly.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “chitosan” is spelled incorrectly.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodijono et al. (US 2014/0023688). 
Bodijono discloses stable silk based material or cross linked silk micro- and macro-particles loaded with oil or loaded with water soluble active agents are disclosed (paragraph 0004). 
Oils include fragrances, flavors, lipid, and oil soluble drugs (paragraph 0005).

Regarding claim 7, silk fibroin has a molecular weight of 83,000 Da.  
Regarding claim 8, as noted above, active agents include flavors (paragraph 0005). 
Regarding claim 14, the microparticles can be incorporated into consumer products (paragraph 0045).
Bodijono, therefore, anticipates the rejected claims. 

Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soper et al. (US 6,045,835). 
Soper disclose a method of encapsulating an amphiphilic flavor or fragrance compound in a microcapsule having a hydrogel shell and an oil core. The flavor or fragrance is transported into and solubilized in the core (abstract). 
The shell consists of a carbohydrate or a protein, which may be cross-linked or non-cross-linked, or a synthetic polymer such as polyvinyl pyrrolidone or methyl cellulose (column 3, lines 12-14). 
Regarding claims 9 and 12,  the shells also comprise gum Arabic (Examples 1-2). 
Regarding claims 10-11, the shell formulation comprises carboxymethyl cellulose (Example 1-2), which the instant claims identify as a formation aid.  
Soper, therefore, anticipates the rejected claims. 

Claims 1-4, 6-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesterenko et al. (Vegetable proteins in microencapsulation: A review of . 
Nesterenko1 discloses proteins extracted from animal derives products (whey proteins, gelatin, casein) and from vegetables (soy proteins, pea proteins, cereal proteins) are widely used for encapsulation of active substances (Introduction).  Table 1 discloses the encapsulation of orange oil (fragrance). 
Regarding claims 2-4, as noted above, animal derives products (whey proteins, gelatin, casein (milk)) and from vegetables (soy proteins, pea proteins, cereal proteins) are widely used for encapsulation of active substances (Introduction). 
Regarding claim 6, wheat proteins are disclosed as suitable for use as wall material (section 3.3). 
Regarding claim 7,  it is noted that at least soy protein (29,000 Dalton) meets the limitation of the protein having a molecular weight within the recited range. 
Regarding claim 8, Table 1 discloses core materials include fish oil, palm oil, flavors, tocopherol, and riboflavin. 
Regarding claims 9 and 12, Table 1 discloses soy protein and gum Arabic in the microencapsulation wall. 
Regarding claims 10- 11, Table 3 discloses a wall material comprising carboxy-methylcellulose, which is disclosed as a capsule formation aid. 
Regarding claim 14, the microcapsules can be used in adhesives, matrix materials, textiles, cosmetics, and biodegradable plastics (section 4), which are all consumer products. 
Nesterenko1, therefore, anticipates the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nesterenko et al. (Vegetable proteins in microencapsulation: A review of recent interventions and their effectiveness, Industrial Crops and Products 42 (2013) 469-479; . 
The teachings of Nesterenko1 are discussed above. 
Nesterenko1 does not disclose the protein can be modified. 
Nesterenko2 discloses microencapsulation of hydrophobic and hydrophilic vitamins by native and modified soy protein isolate (abstract). 
Regarding claim 5, as noted above, the soy protein isolate can be modified (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have to use the modified soy protein disclosed by Nesterenko2 in the microcapsules disclosed by Nesterenko1 in since it is discloses that modification and functionalization makes it possible to obtain microparticles with new properties, different from those obtained with other wall materials (Introduction). 

Claim 1-2, 6-8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodijono et al. (US 2014/0023688) in view of Pluyter et al. (US 2006/0248665). 
The teachings of Bodijono are discussed above, 
Bodijono does not disclose the consumer products recited in the instant claim. 
Pluyter discloses the use of capsules containing active materials to be included in personal care compoisition, laundry products, and perfume and fragrance products (abstract). 
Regarding claim 16, products such as laundry detergent, shampoos and conditioners are disclosed and contemplated (paragraph 0051). 
. 

Claims 1-4  and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nesterenko et al. (Vegetable proteins in microencapsulation: A review of recent interventions and their effectiveness, Industrial Crops and Products 42 (2013) 469-479; hereinafter referred to as Nesterenko1) in view of Garces Garces et al. (US 6,979,467). 
The teachings of Nesterenko1  are disclosed above. 
Nesterenko1 does not disclose the use of chitosan in the microcapsules. 
Garces Garces discloses microcapsules comprising a gel former, a chitosan, and an active principle (abstract). 
Regarding claim 13,  as noted above, chitosan is included in the microcapsules (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have incorporated chitosan into the microcapsules of Nesterenko1 because they are routinely used in cosmetic hair care and body care products because they positivity charged chitosan’s are capable to interacting with oppositely charged surfaces (column 3, lines 1-2).  

Claims 1-4  and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nesterenko et al. (Vegetable proteins in microencapsulation: A review of recent . 
The teachings of Nesterenko1 and Garces Garces  are disclosed above. 
Nesterenko1 and Garces Garces do not disclose multiple microcapsules, free active materials, or a combination thereof. 
Boutique discloses a laundry detergent composition comprising benefit agent containing delivery particles (abstract). 	 Regarding claim 15, Examples 1-8 disclose the use of perfume microcapsules in additon to cleaning polymers and detergents, which are free active materials. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have incorporated the perfume/fragrance particles of Nesterenko1 and Garces  to provide non-essential fragrance materials to cleaning and fabric care compositions. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELISSA S MERCIER/Primary Examiner, Art Unit 1615